DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application does not claim for foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The specification designates a reference number “132” for “data” and a reference number ‘134” for “instructions”, for example, in paragraphs [0025]-[0027].  However, the drawings designate the reference number “132” for “instructions” and the reference number ‘134” for “data.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the autonomous vehicle” in line 8. There is insufficient antecedent basis for this limitation in the claim. Does this limitation mean “the simulated autonomous vehicle” recited in line 2, or separate one?
Claim 11 recites the limitation “the simulated autonomous vehicle” in line 14. There is insufficient antecedent basis for this limitation in the claim. Does this limitation mean “the autonomous vehicle” recited in line 10, or separate one?
Claims 5 and 15 each recites the limitation “second progress” in line 6. Does this limitation mean “the second progress” recited in claims 1 and 11, respectively, or separate one?
claims 6 and 16 “a region of roadways” lacks positive identification.  It is not definite, which roadways and associated region the claim is referring in light of the claimed path segments and route from claims 1 and 11.  Hence the claim is indefinite.  
Claim 9 recites the limitation “determining the difference to be the simulated autonomous vehicle progressed less than the manually-driven vehicle when the first distance is greater than the second distance.” It is unclear what is meant by this limitation. In this regard, claim 1 recites “a difference between a first progress of the manually-driven vehicle and a second progress of the simulated autonomous vehicle…”. That is, the difference appears to be defined by progresses. However, claim 9 recites “determining the difference to be the simulated autonomous vehicle…” Thus, it is unclear how the simulated autonomous vehicle itself can be the difference. 
Claim 19 recites the same limitation with the limitation recited in claim 9 stated above. Thus, claim 19 is rejected by applying the same rationale used to reject claim 9 above. 
Claims 10 and 20 each recites a similar limitation with the limitation recited in claim 9 stated above. Thus, claims 10 and 20 are rejected by applying the same rationale used to reject claim 9 above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US2021/0394787 A1; hereinafter, “Xiao” ).

Regarding claim 1:
Xiao teaches:
A method for determining a difference between progress of a manually-driven vehicle and progress of a simulated autonomous vehicle (para. [0002] & claim 1 --- a simulation test method for autonomous driving vehicle; para. [0035] --- calculating difference between a position of the real driving trajectory A1 of the real vehicle and a position of the virtual driving trajectory A2 of the virtual vehicle), the method comprising:
retrieving, by one or more processors (Fig. 5 & para. [0066] --- The computer equipment 200 includes a processor 201, a memory 202), log data collected for the manually-driven vehicle driving along a route (Figs. 1 and 2 & para [0023] --- In step S103, … the sensor data recorded by the real vehicle C0 (--- collected for the manually-driven vehicle driving) will be played (--- retrieving log data) on a simulation platform; para. [0021] -- In step S101 … the source data of the real vehicle includes environment data and path information of the real vehicle C0 (shown in FIG. 6) when the real vehicle C0 travels on real road (--- driving along a route));
generating, by the one or more processors (--- see above), a plurality of path segments for a portion of the route, the plurality of path segments corresponding to points in a lane that the manually-driven vehicle traveled through on the portion of the route (para. [0025] --- the simulation scene also includes a plurality of simulation scenes with different environment modes. A plurality of simulation scenes (--- a plurality of path segments) with different environment modes are generated based on the source data (--- corresponding to points in a lane that the manually-driven vehicle traveled through on the portion of the route) and preset environment modes; Fig. 2 --- a real driving trajectory A1 also teaches in a lane that the manually-driven vehicle traveled through on the portion of the route; the real driving trajectory A1 is segmented by the first position P1, which also teaches generating a plurality of path segments for a portion of the route);
running, by the one or more processors using a software of the autonomous vehicle (---Fig. 3 --- simulation module 123 (--- a software); Fig, 5 --- program instructions of the simulation test), a simulation of the autonomous vehicle driving along the plurality of path segments (para. [0026] --- In step S105, controlling a virtual vehicle C1 (--- the autonomous vehicle) (as shown in FIG. 7) to perform a simulation test (--- running a simulation) in the simulation scene; Fig. 2 & para. [0027] --- the positioning step includes to obtain the positioning information of the virtual vehicle C1 based on the sensor data of the real vehicle (--- along the plurality of path segments) combining with high-precision map existing in the simulation platform or contained in the source data; para. [0033]);
extracting, by the one or more processors (--- see above), metrics from the log data and the simulation (para. [0035] --- In step S109, calculating difference V (--- value V of the first position P1 and the second position P2 teaches extracting metrics) between a first position P1 and a second position P2, wherein the first position P1 is a position of the real driving trajectory A1 (--- A1 also corresponds to the log data) of the real vehicle at current detecting time, and the second position P2 is a position of the virtual driving trajectory A2 of the virtual vehicle (--- from the simulation) at the current detecting time); and
determining, by the one or more processors (--- see above), a difference between a first progress of the manually-driven vehicle and a second progress of the simulated autonomous vehicle based on the metrics (para. [0035] --- In step S109, calculating difference V (--- determining a difference based on the metrics) between a first position P1 and a second position P2, wherein the first position P1 is a position of the real driving trajectory A1 (--- a first progress of the manually-driven vehicle) of the real vehicle at current detecting time, and the second position P2 is a position of the virtual driving trajectory A2 (---a second progress of the simulated autonomous vehicle) of the virtual vehicle at the current detecting time).

Regarding claim 2:
Xiao teaches:
The method of claim 1, further comprising 
Xiao further teaches:
determining, by the one or more processors (--- see claim 1 above) , an adjustment to the software of the autonomous vehicle based on the determined difference to cause the software to operate the autonomous vehicle more similarly to the manually-driven vehicle (para. [0036] --- In step S111, adjusting perceptual information related to a coordinate of the first position P1 as perceptual information related to a coordinate of the second position P2 (--- determining an adjustment to the software of the autonomous vehicle) to obtain modified perceptual information (--- to cause the software to operate the autonomous vehicle) when the difference exceeds a first preset value (--- based on the determined difference, i.e., metrics); para. [0037] --- In step S113, controlling the virtual vehicle to perform the simulation test based on the modified perceptual information; Fig. 2 shows that the virtual driving trajectory A2 of the virtual vehicle is controlled such that the difference V is less than a first preset value V1, which teaches operate the autonomous vehicle more similarly to the manually-driven vehicle).

Regarding claim 11:
Claim 11 recites a non-transitory, tangible computer-readable medium which corresponds to a method of claim 1, and contains no additional limitations. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 12:
Claim 12 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 2, and contains no additional limitations. Therefore, claim 12 is rejected by applying the same rationale used to reject claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US2021/0394787 A1; hereinafter, “Xiao” ) in view of Reed (US2018/0307236 A1; hereinafter, “Reed”).

Regarding claim 3: 
Xiao teaches:
The method of claim 2, wherein the determining of the adjustment includes …
Xiao is silent about:
altering a passenger discomfort level permitted for a type of location or a type of maneuver associated with the portion of the route.
Reed teaches:
altering a passenger discomfort level permitted for a type of location or a type of maneuver associated with the portion of the route (para. [0018] --- … when determining a motion plan for autonomously operating a vehicle along the route … based on the road pitch at a particular location (--- a type of location), … the planned velocity or acceleration at that location along the route (---associated with the portion of the route) may be limited to maintain … to achieve a desired level of passenger comfort (e.g., at the crest or trough of a hill)(--- altering a passenger discomfort level). Similarly, the road pitch may be utilized to determine acceleration or deceleration limits at locations along the route to achieve a desired level of passenger comfort (e.g., by avoiding unnecessary or unnatural vehicle accelerations while traveling downhill, unnecessary decelerations while traveling uphill, and the like) or to account for practical vehicle capabilities (e.g., when vehicle acceleration is limited traveling uphill, when vehicle deceleration is limited traveling downhill, and the like)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to determine acceleration or deceleration limits at locations along the route, as taught by Reed, in order to avoid unnecessary or unnatural vehicle accelerations or decelerations according to a location along the route.
The motivation is to achieve a desired level of passenger comfort in determining a motion plan for autonomous driving vehicles along the route. 

Regarding claim 4: 
Xiao teaches:
The method of claim 2, wherein the determining of the adjustment includes …
Xiao is silent about:
altering an amount of buffer given to a type of object.
Reed teaches:
altering an amount of buffer given to a type of object (para. [0053] --- The lateral vehicle constraint data 422 may also include … the rate of change for … minimum lateral separation distances or buffers for obstacles or lane boundaries, lane preferences, and the like.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to change buffers of obstacles, as taught by Reed, in order to secure a passenger comfort and safety from a type of objects or obstacles in a vicinity of the vehicle or the future route.
The motivation is to avoid a collision with objects or obstacles by planning a number of reasonable driving routes according to the possible moving trajectory of the obstacles and current states of the virtual vehicle (Xiao, para. [0030])

Regarding claim 13:
Claim 13 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore, claim 13 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 14:
Claim 14 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 4, and contains no additional limitations. Therefore, claim 14 is rejected by applying the same rationale used to reject claim 4 above.


Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US2021/0394787 A1; hereinafter, “Xiao” ) in view of Kong et al. (US2018/0024553 A1; hereinafter, “Kong”).

Regarding claim 5:
Xiao teaches:
The method of claim 1.
Xiao is silent about:
wherein the software is a first software; and
the method further comprises:
running, by the one or more processors, the simulation for the autonomous vehicle for each of one or more second software;
determining, for each second software, by the one or more processors, a second difference between the first progress of the manually-driven vehicle and second progress of the simulated autonomous vehicle; and
selecting, by the one or more processors, a given software from the first software and the one or more second software that is a closest in progress to the first progress of the manually-driven vehicle.
Kong teaches:
wherein the software is a first software (para. [0047] --- at processing stage 501, first planned route 511 and second planned route 512 have been generated by planning module 301. At processing stage 502, first simulated route 521 is generated (---Notes that a simulation logic 411 for processing stage 502 teaches a first software) based on a simulation performed on the planning and control data associated with first planned route 511 and a vehicle profile of the vehicle); and
the method further comprises:
running, by the one or more processors (--- see above), the simulation for the autonomous vehicle for each of one or more second software (para. [0047] --- at processing stage 501, first planned route 511 and second planned route 512 have been generated by planning module 301. At processing stage 502, first simulated route 521 is generated based on a simulation performed on the planning and control data associated with first planned route 511 and a vehicle profile of the vehicle. At processing stage 503, second simulated route 522 is generated (--- running the simulation for the autonomous vehicle for each of one or more second software. Notes that a simulation logic 411 for processing stage 503 teaches a second software) based on a simulation performed on the planning and control data associated with second planned route 512 and the vehicle profile of the vehicle);
determining, for each second software, by the one or more processors, a second difference between the first progress of the manually-driven vehicle and second progress of the simulated autonomous vehicle (para. [0048] --- simulated route 522 (--- the second progress of the simulated autonomous vehicle) is compared with second planned route 512 (---the first progress of the manually-driven vehicle) to determine second controlling error 532 (--- determining a second difference) associated with second planned route 512.); and
selecting, by the one or more processors, a given software from the first software and the one or more second software that is a closest in progress to the first progress of the manually-driven vehicle (para. [0048] --- the first controlling error represented at point 531 is larger than the second controlling error represented at point 532. As a result, second planned route 512 will be selected for operating the vehicle.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to perform a simulation of multiple possible routes by multiple software, as taught by Kong, in order to consider various sensor data and environment in a vicinity of the vehicle or the future route.
The motivation is to select the best route from the simulated multiple routes such that the selected route is closest to a real driving route and mode. 

Regarding claim 15:
Claim 15 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 5, and contains no additional limitations. Therefore, claim 15 is rejected by applying the same rationale used to reject claim 5 above.


Claims 6, 9, 10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US2021/0394787 A1; hereinafter, “Xiao” ) in view of Siegel et al. (US2015/0066355 A1; hereinafter, “Siegel”).

Regarding claim 6: 
Xiao teaches:
The method of claim 1, further comprising …
Xiao further teaches:
estimating, by the one or more processors (--- see claim 1 above), … progress issues for autonomous vehicles in a region of roadways (para. [0029] --- The prediction step includes to predict (--- estimating) the number, position, speed (---progress issues for autonomous vehicles in a region of roadways), appearance shape and other parameters of obstacles around the virtual vehicle C1 according to the positioning information and the perception information).
Xiao is silent about:
estimating … a frequency of progress issues for … vehicles …
Siegel teaches: 
estimating … a frequency of progress issues for … vehicles … (para. [0040] --- the aggregation server 120 may determine a traffic density data 202 measurement related to the frequency of vehicle 102 stops).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to predict the frequency of vehicle stops, as taught by Siegel, in order to determine a traffic density data measurement in a vicinity of the vehicle or the future route.
The motivation is to select a higher quality route over a potentially faster route by predicting the frequency of vehicle stops in the future route.

Regarding claim 9:  
Xiao teaches:
The method of claim 1, wherein the determining of the difference between the first progress of the manually-driven vehicle and the second progress of the simulated autonomous vehicle based on the metrics includes:
Xiao further teaches:
computing a first distance traveled by the manually-driven vehicle along the portion of the route within an amount of time (para. [0035] --- In step S109, calculating … a first position P1 (--- a first distance traveled by the manually-driven vehicle)… , wherein the first position P1 is a position of the real driving trajectory A1 (--- along the portion of the route) of the real vehicle at current detecting time; para. [0033] --- In step S107, detecting a virtual driving trajectory A2 of the virtual vehicle at a predetermined time interval T (--- within an amount of time) while performing the simulation test);
computing a second distance traveled by the simulated autonomous vehicle along the portion of the route within the amount of time (para. [0035] --- In step S109, calculating … a second position P2 (--- a second distance traveled by the simulated autonomous vehicle), wherein … the second position P2 is a position of the virtual driving trajectory A2 (--- along the portion of the route) of the virtual vehicle at the current detecting time; para. [0033] --- In step S107, detecting a virtual driving trajectory A2 of the virtual vehicle at a predetermined time interval T (--- within an amount of time) while performing the simulation test); and
determining the difference … the simulated autonomous vehicle progressed … the manually-driven vehicle … (para. [0035] --- In step S109, calculating difference V (--- determining a difference) between a first position P1 and a second position P2, wherein the first position P1 is a position of the real driving trajectory A1 (--- a progress of the manually-driven vehicle) of the real vehicle at current detecting time, and the second position P2 is a position of the virtual driving trajectory A2 (--- a progress of the simulated autonomous vehicle) of the virtual vehicle at the current detecting time).  
Xiao is silent about:
determining … to be the simulated autonomous vehicle progressed less than the manually-driven vehicle when the first distance is greater than the second distance.
Siegel teaches:
determining … to be the simulated autonomous vehicle progressed less than the manually-driven vehicle when the first distance is greater than the second distance (para. [0001] --- The routing application … determine appropriate routes to the locations … using a shortest-distance methodology … recommends a route that is the shortest distance between a starting location and a destination location; Notes that it is unclear what is meant by this limitation. Thus, it is interpreted as determining a shortest distance route).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to perform a simulation using a shortest-distance methodology, as taught by Siegel, in order to recommend a route that is the shortest distance between a starting location and a destination location. 
The motivation is to select a higher quality route over a potentially faster route by recommending a route that is the shortest distance.

Regarding claim 10:  
Xiao teaches:
The method of claim 1, wherein the determining of the difference between the first progress of the manually-driven vehicle and the second progress of the simulated autonomous vehicle based on the metrics includes:
Xiao further teaches:
computing a first distance traveled by the manually-driven vehicle along the portion of the route within an amount of time (para. [0035] --- In step S109, calculating … a first position P1 (--- a first distance traveled by the manually-driven vehicle)… , wherein the first position P1 is a position of the real driving trajectory A1 (--- along the portion of the route) of the real vehicle at current detecting time; para. [0033] --- In step S107, detecting a virtual driving trajectory A2 of the virtual vehicle at a predetermined time interval T (--- within an amount of time) while performing the simulation test);
computing a second distance traveled by the simulated autonomous vehicle along the portion of the route within the amount of time (para. [0035] --- In step S109, calculating … a second position P2 (--- a second [distance] traveled by the simulated autonomous vehicle), wherein … the second position P2 is a position of the virtual driving trajectory A2 (--- along the portion of the route) of the virtual vehicle at the current detecting time; para. [0033] --- In step S107, detecting a virtual driving trajectory A2 of the virtual vehicle at a predetermined time interval T (--- within an amount of time) while performing the simulation test); and
determining the difference … the simulated autonomous vehicle progressed … the manually-driven vehicle … (para. [0035] --- In step S109, calculating difference V (--- determining a difference) between a first position P1 and a second position P2, wherein the first position P1 is a position of the real driving trajectory A1 (--- a progress of the manually-driven vehicle) of the real vehicle at current detecting time, and the second position P2 is a position of the virtual driving trajectory A2 (---a progress of the simulated autonomous vehicle) of the virtual vehicle at the current detecting time).
Xiao is silent about:
determining … to be the simulated autonomous vehicle progressed further than the manually-driven vehicle when the first distance is less than the second distance. 
Siegel teaches:
determining … to be the simulated autonomous vehicle progressed further than the manually-driven vehicle when the first distance is less than the second distance (para. [0001] --- The routing application … determine appropriate routes to the locations … using a shortest-distance methodology … recommends a route that is the shortest distance between a starting location and a destination location; Notes that it is unclear what is meant by this limitation. Thus, it is interpreted as determining a shortest distance route).  
	The motivation for claim 9 is applicable for claim 10.

Regarding claims 6 and 16:
“a region of roadways” lacks positive identification.  It is not definite, which roadways and associated region the claim is referring in light of the claimed path segments and route from claims 1 and 11.  Hence the claim is indefinite.  

Regarding claim 16:
Claim 16 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 6, and contains no additional limitations. Therefore, claim 16 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 19:
Claim 19 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 9, and contains no additional limitations. Therefore, claim 19 is rejected by applying the same rationale used to reject claim 9 above.

Regarding claim 20:
Claim 20 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 10, and contains no additional limitations. Therefore, claim 20 is rejected by applying the same rationale used to reject claim 10 above.

Claims 7, 8. 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US2021/0394787 A1; hereinafter, “Xiao” ) in view of Zhu et al. (US2019/0084571 A1; hereinafter, “Zhu”).

Regarding claim 7: 
Xiao teaches:
The method of claim 1, further comprising … by the one or more processors …
Xiao is silent about:
selecting, …, the portion of the route based on a type of location.
Zhu teaches:
selecting, …, the portion of the route based on a type of location (Fig. 5 & para. [0063] --- Path segmenting module 321 then segments the route into one or more route segments. In this example, path segmenting module 321 identifies and segments the route A to F (--- selecting the portion of the route) into at least the following route segments…; para. [0051] --- the current driving environment includes an intersection (--- based on a type of location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to perform a simulation of a route based on a type of location, as taught by Zhu, in order to consider the current driving environment according to locations.
The motivation is to secure a passenger comfort and safety in determining a motion plan for autonomous driving vehicles along the route. 

Regarding claim 8: 
Xiao teaches:
The method of claim 1, further comprising … by the one or more processors…
Xiao is silent about:
	selecting … the portion of the route based on user input.
Zhu teaches:
	selecting … the portion of the route based on user input (para. [0034] --- For example, a user as a passenger may specify (--- based on user input) a starting location and a destination of a trip (--- the portion of the route), for example, via a user interface. Perception and planning system 110 obtains the trip related data).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao’s system by enhancing Xiao’s system to perform a simulation of a route based on user input, as taught by Zhu, in order to consider the user’s preference.
The motivation is to determine a motion plan for autonomous driving vehicles with consideration of driver behaviors and experiences. 

Regarding claim 17:
Claim 17 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 7, and contains no additional limitations. Therefore, claim 17 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 18:
Claim 18 recites the non-transitory, tangible computer-readable medium which corresponds to the method of claim 8, and contains no additional limitations. Therefore, claim 18 is rejected by applying the same rationale used to reject claim 8 above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. Kazemi et al. (US2018/0292824 A1) discloses a method to automatically tune cost function gains of an autonomous vehicle motion planning system; Heit et al. (US2020/0183387 A1) discloses a system for simulation and validation of vehicle systems for automated driving; and Goldberg (US2019/0129831 A1) disclose a system to control the simulated autonomous vehicle within the simulated environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664